Title: From James Madison to Edmund Pendleton, 25 February 1782
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. Feby. 25th. 1782
The irregularity of the post has again left me two of your favrs. to acknowledge at once, the first of which is of the 28th. Ultimo & the other of the 11th. instant. My two last it seems have miscarried altogether.
You have been misinformed I find with respect to that article in the scheme of the bank which claims for it the exclusive privilege of issuing circulating notes. It is true Congress have recommended to the States to allow it such a privilege, but it is to be continued only during the present war. Under such a limitation it was conceived both necessary to the success of the scheme, & consistent with the policy of the several States; it being improbable that the collective credit & specie of the whole wd. support more than one such institution, or that any particular State wd. during the war stake its credit anew on any paper experiment whatever.
We have letters from Cadiz as late as the 7 of Jany. which impart that a Spanish fleet composed of 41 Sail of the line sailed from that port on the 3d. of the same month which had under their convoy transports with 4000 troops supposed to be destined for the Havanna. It was said the fleet was to cruize off Madiera & to await the junction of the Ct. de Guichen who had sailed from Brest on the 11th. of December with 19 ships of the line convoying 15,000 troops wch. with a part of the fleet it was supposed would also proceed for the W. Indies. It was reported however that an action, the issue of wch. was unknown, had taken place between de Guichen and a British squadron of 13 Ships under Admiral Kempenfeldt. This it was apprehended might disconcert the arrangement with the Spaniards. Nothing definitive had happened at Minorca, but the reports continued to be flattering.
The fate of Brimstone Hill the only remaining post on St. Kitts is not yet known here. A flag which came in a few days ago, with prisoners from Antigua confirms a preceding rumor of an engagement between Hood & de Grasse the former of whom had made an essay to relieve St. Kitts. An Antigua paper labours to make it probable that Hood had succeeded & that the French had lost a ship of the line, but the private information reverses the probability. The next post I hope will remove the uncertainty in which this must leave you.
The inclosed papers will at length gratify you with the speech of the British King & the address of the two Houses of Parliament. The debates to which they must have given birth are either not arrived at N. York or they are backward in publishing them. The amendment proposed to the Address in the Upper House could not well fail to have produced an interesting skirmish between the oratorical combatants.
The Gentleman from this place who reported the certain evacuation of N. York was an impudent liar. There has not existed here a whisper to palliate his offense.
I am Dr. Sir with very sincere regard Yr. &c
J. Madison Jr.
